Title: To James Madison from Samuel Meeker, 4 December 1802 (Abstract)
From: Meeker, Samuel
To: Madison, James


4 December 1802, Philadelphia. States that “considerable doubts” have arisen regarding admission into Great Britain (except for export) of foreign cotton, imported and reshipped from the U.S. and carried directly there, because of the act passed by Parliament on 22 June 1802. The interests of U.S. merchants are so “materially connected” with the interpretation of this act that it is “important for them to be informed correctly, both for their security & as respects the carrying trade of so material an article in our ships.” Is informed by letters from his partners at New Orleans of the intendant’s proclamation closing the port to foreigners and prohibiting the freedom of deposit to Americans in violation of article 22 of the treaty of amity and commerce with Spain. This action was acknowledged by Salcedo in conversation “as a notorious violation of good faith, & considered by him as an act of hostilities.” The measure has totally suspended the commerce of the western country, and its produce, much of which is perishable, will be a total loss without immediate relief. Estimates the exports by way of the Mississippi River for “the ensuing season or from January to July next” (based on information from “most of the principal Merchants in the Western Country, & from the number of vessels cleared chiefly American & principally laden with American produce, at Orleans during the same period last year”) to be $1,500,000 in flour, pork, beef, and lard and $500,000 in tobacco, hemp, cordage, ginseng, peltry, and beeswax. Calculates “Cotton &ca.” from Tennessee at $1,000,000 and from the Mississippi Territory also at $1,000,000. “I compute 250 vessels of 250 tons each necessary, to convey to Foreign ports, from the place of lading in the Mississippi, the said produce.” Extracts taken from customhouse books show the following totals and values for three articles of American produce entered at New Orleans in 1801: cotton, 11,191 bales “of Natchez,” $1,119,100; tobacco, 20,000 hogsheads “Kintucky,” $100,000; flour, 50,000 barrels, “chiefly Pennsylva.,” $400,000. These total $1,619,100, “all other property excepted”; and it is believed by all who have a knowledge of that trade that in 1802, because of the increase of cotton at Natchez and in Tennessee, together with the articles constituting the exports of the present year, “that the value thereof is not over rated.” From 1 Feb. to 10 June 1802 “100 vessels of from 100 to 300 Tons cleared at Custom house of Orleans,” and it was then calculated that eighty more ships “of from 100 to 300 Tons” were required to move the produce in storage. “The operations of our establishment at Orleans which is principally connected with the Western Country and the carrying trade, being totally obstructed & producing such important consequences, has prompted me to this communication, with the fullest confidence that you will give the subject such consideration as in your judgment shall appear proper.”
 

   
   Tr (DNA: RG 59, ML). 4 pp. The Tr is a letterpress copy, in the hand of a State Department clerk.



   
   Philadelphia merchant Samuel Meeker had dissolved his partnership with William Cochran in 1797 and established the firm of Meeker, Denman and Company (Pa. Magazine of History and Biography, 53 [1929]: 380).



   
   See Daniel W. Coxe to JM, 8 Oct. 1802, n. 2.


